Exhibit 10.1

 

LEHMAN BROTHERS HOLDINGS INC.

 

AGREEMENT EVIDENCING A GRANT OF

RESTRICTED STOCK UNITS

 

TO

 

Number of Restricted Stock Units

 

Date of Grant

 

 

 

Restricted Stock Units

 

 

 

1)     Grant of Units. Pursuant to the Lehman Brothers Holdings Inc. 2005 Stock
Incentive Plan (the “Plan”), Lehman Brothers Holdings Inc. (the “Company”)
hereby grants you, as of the Date of Grant specified above, the number of
Restricted Stock Units (“Units”) specified above (which number of Units may be
adjusted pursuant to Paragraph 9 below) subject to the terms and conditions set
forth herein and in the Plan. A Unit represents the right to receive one share
of common stock (par value $0.10 per share) of the Company (“Common Stock”).

 

2)     Additional Documents; Definitions. Enclosed you will find a copy of the
Plan which is incorporated in this instrument by reference and made a part
hereof, and a copy of the Plan prospectus. The Plan and the prospectus should be
carefully examined. All capitalized terms not defined herein shall have the
meaning ascribed to such terms under the Plan.

 

3)     Vesting. The Units awarded to you hereunder shall vest immediately upon
the Date of Grant.

 

4)     Termination of Service. Units are payable in shares of Common Stock upon
termination of your service on the Board of Directors of the Company. Delivery
of Common Stock hereunder shall be made on the 30th day following termination of
service.

 

5)     Dividend Equivalents. As of each date a dividend or other distribution is
paid or made on Common Stock to holders of record on and after the Date of Grant
specified above, you shall be credited with a number of additional Units equal
to the product of (i) the amount of such dividend or distribution paid on one
share of Common Stock, multiplied by (ii) the number of Units then held by you,
divided by the (iii) closing price of one share of Common Stock on the New York
Stock Exchange on such date. Such additional Units shall vest immediately.

 

6)     Limitation on Obligations. The Company’s obligation with respect to the
Units granted hereunder is limited solely to the delivery to you of shares of
Common Stock on the date when such shares are due to be delivered hereunder, and
in no way shall the Company

 

--------------------------------------------------------------------------------


 

become obligated to pay cash in respect of such obligation (except for cash paid
pursuant to Paragraph 8 below).

 

7)     Non-Assignment. Units may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of by you, except by will or the laws of
descent and distribution. If you or anyone claiming under or through you
attempts to violate this Paragraph 7, such attempted violation shall be null and
void and without effect, and the Company’s obligation to issue any Common Stock
hereunder shall terminate.

 

8)     Change in Control. Except as set forth below, upon the occurrence of a
Hostile Change in Control, the sales restrictions shall lapse and shares of
Common Stock shall be issued. Except as set forth below, upon the occurrence of
a Friendly Change in Control, you shall receive in the same form of
consideration as that received by shareholders generally, the undiscounted
market value (at the time of grant) for your Units, and the excess of the price
paid by an acquirer over such undiscounted market value shall be deferred for
the shorter of two years from the date of the Friendly Change in Control or the
term of any remaining restrictions (the “Deferred Period”), but your Units shall
remain otherwise subject to all issuance restrictions during the Deferred
Period. Neither of the foregoing shall be effective to the extent you have
tender or voting rights over shares of Common Stock held in trust with respect
to any Units, in which case you would only be issued Common Stock or receive
such undiscounted market value in the same form of consideration as that
received by shareholders generally (and after the Deferred Period, the excess
price) in respect of such Units upon successful completion of a Change in
Control.

 

9)     Equitable Adjustment. In the event of any change in the outstanding
shares of Common Stock by reason of any Common Stock dividend or split,
recapitalization, merger, consolidation, spin-off, combination or exchange of
shares or other corporate exchange, or any distribution to stockholders of
Common Stock other than regular cash dividends, occurring after the Date of
Grant specified above, the number and kind of shares of Common Stock which may
be issued with respect to Units shall be adjusted so as to reflect such change;
provided that with respect to Units granted to you, any adjustments shall be
made only as necessary to maintain your proportionate interest in shares of
Common Stock and preserve, without exceeding, the value of such Units, and shall
be consistent with the provisions of Code Section 409A.

 

10)   Code Section 409A. It is intended that none of the Units or payments
otherwise due hereunder shall be deferred, accelerated, extended, paid out or
modified in a manner that would result in the imposition upon you of an
additional tax under Section 409A of the Code; provided that neither Holdings
nor any of its employees or representatives shall have any liability to you with
respect to any such taxes. In the event that it is reasonably determined that,
as a result of Section 409A of the Code, payments hereunder may not be made at
the time contemplated by the terms of this Agreement or the Plan, as the case
may be, without causing you to be subject to taxation under Section 409A of the
Code, Holdings will make such payment on the first day that would not result in
your incurring any tax liability under Section 409A of the Code.

 

--------------------------------------------------------------------------------


 

11)   Amendment. The terms of this Agreement may be amended from time to time by
the Board in its sole discretion in any manner that it deems appropriate
(including, but not limited to, the acceleration provisions).

 

12)   No Right to Continued Service. The grant of Units shall not confer on you
any right to be retained in the service of the Company, or to receive subsequent
Units or other Awards under the Plan. The right of the Company to terminate your
service with it at any time or as otherwise provided by any agreement between
the Company and you is specifically reserved.

 

13)   Applicable Law. The validity, construction, interpretation, administration
and effect of the Plan, and of its rules and regulations, and rights relating to
the Plan and to this Agreement, shall be governed by the substantive laws, but
not the choice of law rules, of the State of Delaware.

 

--------------------------------------------------------------------------------